341 Ill. App. 422 (1950)
94 N.E.2d 95
American States Insurance Company, Appellee,
v.
Delbert J. White et al., Conservator of Estate of George P. Marshall, Incompetent, Appellants.
Gen. No. 10,408.
Illinois Appellate Court.
Opinion filed July 13, 1950.
Rehearing denied September 13, 1950.
Released for publication September 14, 1950.
Guyer & Smith and William H. Gates, for appellants.
Burrell & Burrell, for appellee.
David M. Burrell, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE BRISTOW.
Judgment reversed.
Not to be published in full.